 


110 HR 891 IH: Dog and Cat Fur Prohibition Enforcement Act
U.S. House of Representatives
2007-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 891 
IN THE HOUSE OF REPRESENTATIVES 
 
February 7, 2007 
Mr. Moran of Virginia (for himself, Mr. Ferguson, Mr. George Miller of California, Mr. Shays, Ms. Zoe Lofgren of California, Ms. Schakowsky, Mr. Saxton, Ms. Jackson-Lee of Texas, Ms. Berkley, Mr. Stark, Mr. Sherman, Mr. Platts, Mrs. Maloney of New York, Mr. Gallegly, Mr. Wilson of South Carolina, Mr. Campbell of California, Mrs. Capps, Mr. Cohen, Mr. Marchant, Mr. Nadler, Mr. DeFazio, Mr. Berman, Mr. Waxman, Ms. Hirono, Mr. LoBiondo, Mr. Kucinich, Mr. Rogers of Michigan, Mr. Filner, Ms. Lee, and Mr. Smith of New Jersey) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To ensure that domestic dog and cat fur is prohibited from being imported, exported, manufactured, sold, or advertised in the United States and to require the labeling of all fur products under the Fur Products Labeling Act. 
 
 
1.Short titleThis Act may be cited as the Dog and Cat Fur Prohibition Enforcement Act. 
2.Prohibiting any cat or dog fur product from being imported, exported, manufactured, sold, or advertised in the United States 
(a)Domestic CatSection 308(a)(1) of the Tariff Act of 1930 (19 U.S.C. 1308(a)(1)) is amended by striking Felis catus and inserting Felis silvestris catus (or any species commonly known as a domestic cat). 
(b)Domestic Dog and Raccoon DogSection 308(a)(5) of such Act (19 U.S.C. 1308(a)(5)) is amended by striking Canis familiaris and inserting the following: Canis lupus familiaris (or any species commonly known as a domestic dog) or of any animal of the species Nyctereutes procyonoides (or any species commonly known as a raccoon dog). 
3.Requiring labeling of all fur productsSection 2(d) of the Fur Products Labeling Act (15 U.S.C. 69(d)) is amended by striking ; except that and all that follows through contained therein. 
4.Effective DateThe amendments made by sections 2 and 3 shall take effect 90 days after the date of enactment of this Act.  
 
